Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 13, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, employed by an insurance agency in which he *619owned a 25% interest, resigned his position as part of a plan, formulated with another 25% shareholder, to force out the remaining 50% shareholder in order to gain control of the business. Claimant’s subsequent application for unemployment insurance benefits was denied on the ground that he left his employment without good cause.
A claimant who has sold his interest in an employing corporation and resigned his employment without a compelling reason, such as impending bankruptcy, may be determined to be disqualified from receiving benefits (see, Matter of Frisina [Sweeney], 235 AD2d 887; Matter of Ballard [Hartnett], 176 AD2d 428, 429). In this matter, substantial evidence supports the finding that claimant’s motivation for leaving his employment was personal and noncompelling. His remaining contentions have been reviewed and found to be without merit.
Mikoll, J. P., Mercure, Casey, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.